Potter, Justice.
In -this case Hattie J. Knight sought by action of *504replevin to obtain possession of certain household goods which were held by the defendant. She gave the delivery undertaking provided for by statute and received the goods. Judgment was rendered against her and the surety in the undertaking for the sum of $50 and costs. The amount of the damages assessed being the reasonable val he, as determined by the court, for the storage of the property by defendant.
The answer of defendant admitted its possession, and set forth as grounds of defense, that on or about July 10, 1894, the plaintiff delivered to and left with the defendant, all and singular the goods and chattels with the request that it safely keep and store the same for her, which service, it is alleged, they performed until May 25, 1895, (this being the date when the suit was commenced) and that a reasonable charge for the storing and caring for the property was sixty dollars; further, that on October 31, 1894, the defendant sold to one Merle S. Knight, the husband of plaintiff, a bill of merchandise amounting to $43.85, and that the plaintiff at that time upon demand being made of her husband for security for the payment of said bill, deposited with the defendant the said property in pledge; that said sum had not been paid, and that payment thereof was demanded of plaintiff at the time when she requested a redelivery of the property.
Th,e case was tried without the intervention of a jury, and the court found that the plaintiff was the owner of the property at the time of the commencement of the action; that said property was not chargeable with the claim of defendant against Merle S. Knight, but that as agent for his wife, he had placed the property in the possession of defendant; that the latter was entitled to a lien upon such property for the storage thereof under the provisions of Section 1471 of the Revised Statutes, and the court awarded the defendant the sum of fifty dollars to cover such lien, rendering judgment therefor. The testimony on behalf of plaintiff was to the effect that the manager of defendant’s store had agreed to keep the goods. *505without compensation, but the trial court held that any such contract had not been brought to the knowledge of defendant, and if it had been, it would have been unconscionable, there being no limit as to time; that, on the contrary, the defendant had notice from its agent that the property was held for collateral and storage, and acted under that information for about six months after such agent had ceased to be connected with the defendant.
That much of the defense which claimed possession of the goods by way of pledge does not require consideration. The trial court determined that question adversely to-defendant, and very properly so. The property was clearly that of plaintiff which she owned prior to her marriage with M. S. Knight, and the latter could not, without her consent, and none such was shown, have pledged the-same for an indebtedness of his1 own. Neither was it established that he attempted to^pledge them. The undisputed testimony on behalf of plaintiff disclosed that one-Minta, at that time the local manager of the business of defendant at Rock Springs, agreed to allow the goods to be placed and kept in their store without compensation; and that on that account only the goods were permitted to be stored there. The single item of evidence respecting-this matter offered in support of the defendant’s position was an entry on its books in Minta’s handwriting, under date of October, 1894, showing a sale upon credit to the husband of plaintiff of a bill of merchandise amounting to-$43.85, and a memorandum as follows: “Bill of goods, security household furniture on storage.” This entry must have been made some three months aiter the goods-were placed in the defendant’s store. It was attempted to establish the absence of authority in the manager to contract for storage without charge. The business of defendant did not include, generally at least, that of storing' and caring for property of others. It may be assumed that such manager, as between himself and the company, was not empowered to transact such business without charging a fair compensation therefor; and between him*506self and third parties could not enter into any contract therefor binding the defendant, which would require it to carry it out, or would render it responsible in damages for a failure .or refusal to perform it; or for the absence of that diligence which is required of a gratuitous bailee, had the goods been lost or damaged. In this case, however, the agreement had been completely executed on the part of defendant. It had safely kept the goods, was in pos* session of them, and refused to return them unless a storage fee was paid. The contract was not unconscionable. It was capable of being terminated at any time by defendant upon notice. It could have notified plaintiff at any time that the goods could not be further left with them except for compensation. It matters not that the superior officers of the company were unacquainted with the facts respecting the original agreement. It had in its possession certain property obtained upon the promise of the one in charge of its store that no charge would be made if the same was left there. Having, through its regular agent, invited plaintiff to thus intrust her goods to it, whether or not the agent was either expressly or impliedly authorized to make any such promise or agreement, the ■defendant is not entitled to hold the goods until it has been paid the demanded fee. It can have no just or lawful charge until and after it disavows the arrangement under which they had received the property. This is an entirely different question from that arising in a case such as has been cited, where an agent without authority pays an indebtedness of his own by a sale of goods belonging to his principal, in which case the one so receiving the goods was held liable to pay for them at the suit of the principal, the account standing against him upon the books of the concern.
As the case must be remanded, it is proper that we accord consideration to some of the questions arising on the trial and discussed in the briefs of counsel. We have no doubt but that defendant would have been entitled to a lien upon the property if its charge for storage was to be *507sustained. We conceive that the provisions of Sec. 1471 Eev. Stat. covers such a case. On the trial the court refused to permit plaintiff to prove certain costs and expenses, including counsel fees, which she had incurred by reason of the refusal of defendant to return her property on demand. The original taking was certainly with consent of plaintiff. She voluntarily left them with the defendant until the day of demand, which was either the same day or about the time of the commencement of the suit; and the detention of them by defendant after demand was not accompanied by any such outrage or bad faith as would authorize exemplary damages. The court did not err in excluding the testimony offered.
For the reasons already stated, the judgment must be reversed and the case remanded for new trial.

Reversed.

GtROEsbeok, C. J., and Conaway, J., concur.